Citation Nr: 0734675	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-19 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to special monthly pension at the housebound 
rate.  

2.  Eligibility for continued receipt of nonservice-connected 
pension benefits. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from October 1939 until August 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

This matter was previously before the Board in May 2004.  At 
that time, the claim was denied.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a July 2006 decision, the Court reversed 
the May 2004 Board decision and remanded the matter back to 
the Board for action pursuant to the Order of the Court.


FINDINGS OF FACT

1.  The veteran was awarded pension because he is over 65 
years of age.

2.  The evidence of record demonstrates that he has been 
rated as 70 percent disabled by reason of macular 
degeneration.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension have 
been met.  38 U.S.C.A. §§ 1513, 1521 (West 2002); 38 C.F.R. § 
3.351 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA satisfied its duty to notify by means 
of a February 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran of the law 
pertaining to effective dates, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, the instant 
decision grants the veteran's special monthly pension claim.  
This allowance will be implemented by the RO in a future 
rating decision, which the veteran is entitled to appeal.  As 
such, any absence of notice as to effective dates at the 
present time does not prejudice the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the notice letter discussed above preceded the unfavorable 
AOJ decision that is the basis of this appeal.  As such, the 
timing requirements of Pelegrini have been satisfied here.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Moreover, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The veteran is claiming entitlement to special monthly 
pension on the grounds that he meets the housebound criteria.  
As a preliminary matter, the Board notes that particular 
service requirements must be met in order for a veteran to be 
entitled to special monthly pension.  Specifically, under 
38 U.S.C.A. § 1521(j), a veteran must have served in the 
active military, naval, or air service (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or, (4) for an aggregate of ninety days or more in 
two or more separate periods of service during more than one 
period of war.  

In the present case, the veteran meets the service 
requirements of 38 U.S.C.A. § 1521(j).  Having reached this 
determination, the Board must next consider whether he meets 
the substantive criteria for special monthly pension, 
specifically 38 U.S.C.A. § 1521(e).  

Generally, under 38 U.S.C.A. § 1521(e), an award of special 
monthly pension is warranted where the evidence shows that 
the veteran has a permanent and total disability, and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for pension at the aid and attendance rate provided at 
38 C.F.R. § 1521(d).

In the present case, the veteran is over 65 years of age.  
Because of this fact, the Court has ruled that the provisions 
of 38 U.S.C.A. § 1521(e) requiring demonstration of permanent 
and total disability are not for application.  Indeed, 38 
U.S.C.A. § 1513(a) prescribes that veterans 65 years of age 
and older who meet the initial service requirements of 
38 U.S.C.A. § 1521(j) are entitled to pension at the rates 
prescribed by 38 U.S.C.A. § 1521 under the conditions (other 
than the permanent and total disability requirement) 
applicable to pension paid under that section.  Indeed, as 
clarified by the Court in Hartness v. Nicholson, 20 Vet. App. 
216 (2006), the application of section 1513(a) for a veteran 
65 years of age and older, permits the exclusion of the 
permanent and total disability requirement in determining 
entitlement to pension. 

Based on the foregoing, the Court concluded that a showing of 
permanent and total disability is not required in order for 
the veteran to obtain special monthly pension benefits here.  
Rather, it is only necessary that the record establish either 
that he has additional disability or disabilities 
independently ratable at 60 percent or more, or that, by 
reason of disability or disabilities, he is permanently 
housebound.  In this case, the veteran does have a disability 
rated at 70 percent according to a rating action dated in 
March 2003.  Accordingly, under the interpretation provided 
by the Court this veteran does meet the requirements for 
special monthly pension at the housebound rate.  In view of 
this determination, the question concerning whether the 
veteran is housebound in fact is a moot point and will not be 
addressed.


ORDER

Special monthly pension is granted, subject to governing 
criteria applicable to the payment of monetary benefits.


REMAND

In an April 2003 letter from the RO, the veteran was informed 
that his pension was to be terminated on February 1, 2004, 
because his income exceeded the maximum amount allowed by 
law.  The veteran submitted a notice of disagreement in April 
2003, in which he contended that VA miscalculated his income 
received from Social Security.  The evidence of record does 
not reflect that a statement of the case (SOC) has been 
issued pursuant to 38 C.F.R. § 19.26 in response to the 
veteran's April 2003 notice of disagreement with the RO's 
decision to terminate his pension payments.

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Also, pursuant to the order of the Court, the amount of the 
veteran's income must be determined so as to determine 
eligibility for pension.  Prior to issuing an SOC, the RO 
must first determine the amount of the veteran's income, to 
include any payments received from the Social Security 
Administration. 


Accordingly, the case is REMANDED for the following action:

1.  After acquiring any necessary 
information, recalculate the veteran's 
income and determine whether he continues 
to qualify for nonservice-connected 
pension at the housebound rate.

2.  Issue a statement of the case 
informing the veteran of the results of 
the income recalculation and any 
implications such recalculation will have 
on his receipt of nonservice-connected 
pension.  The veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the veteran wishes to complete an 
appeal from that determination.  If an 
appeal is perfected, then the case should 
be returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



 
______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


